DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claims 6, 12 and 13 are objected to because of the following informalities:  
A.	Limitations “the size” as recited in claim 6, line 1, should read “a size”.
B.	Limitations “the coefficient” as recited in claim 12, lines 4-5, should read “a coefficient”.
C.	Limitations “the coefficient” as recited in claim 13, lines 1-2, should read “a coefficient”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manusharow et al., (US Pat. 8508037, hereinafter Manusahrow).

Regarding claim 1, Manusharow discloses a semiconductor assembly SA), comprising:
a semiconductor chip (device 218 in Fig. 1a-2; col. 6, line 51); 
a first wiring structure (FWS) including at least one dielectric layer and at least one conductive layer formed in an alternate fashion (see 128, 130, 132, 134; 130 and 128/134 respectively in Fig. 1f/2; col. 3, lines 1-40), wherein the semiconductor chip is electrically connected to the FWS through a plurality of bumps (contacts 126 in Fig. 2; col. 6, line 43); and
a second wiring structure/SWS (248, 136, 168 in Fig. 1f, 1k, and 2), including:
a warp balancer (for example, see stress/warpage reducing epoxy plug 164 in Fig. 1J/2; col. 5, lines 20-35) having a top surface, a bottom surface and a peripheral sidewall, the warp balancer made of conventional epoxy-filler material providing functions of warpage reduction/balance, stress reduction, thermal expansion mismatch, etc., as required for the SA;
a core layer (152 in Fig. 1g/2; col. 3, line 53) having a top surface and a bottom surface and laterally surrounding the peripheral sidewall of the warp balancer;
a top build-up layer/TBUL (136 in Fig. 1f/2; col. 3, line 30) that is disposed over the top surfaces of the warp balancer and the core layer; and
a bottom build-up layer/BBUL (168 in Fig. 1k/2; col. 5, line 43) that is disposed under the bottom surfaces of the warp balancer and the core layer and is electrically connected to the top build-up layer through at least one of the warp balancer and the core layer;
wherein the FWS is electrically connected to the SWS through a plurality of connecting joints (contacts 138 in Fig. 1f/2; col. 3, line 13), and the connecting joints are substantially superimposed (for example, see 164 under a middle 138 in Fig. 2) over the warp balancer 
(Fig. 1a-2).

Regarding claim 8, Manusharow teaches the entire claimed structure as applied to claim 1 above, wherein: (i) the warp balancer includes top contact pads at the top surface thereof and bottom contact pads (see 140 and 170 respectively in Fig. 1f/1k/2; col. 3, line 14, col. 5, line 47)) at the bottom surface thereof, (ii) the top contact pads are electrically connected to the bottom contact pads (see 160/162 in Fig. 1g; col. 4, lines 20-45), (iii) the top BUL is electrically coupled to the top contact pads (see 136/138 and 140 respectively in Fig. 1f/2), and (iv) the bottom build-up layer is electrically coupled to the bottom contact pads (see 168 and 170 respectively in Fig. 1k/2).

Regarding claim 9, Manusharow teaches the entire claimed structure as applied to claim 1 above, wherein Manusharow further teaches a conventional multilevel interconnections including additional wirings/BUL, bumps/joints/pads, etc., to provide any additional FWS electrically connected to the SWS through additional connecting joints, wherein the additional connecting joints being superimposed over the warp balancer, and the semiconductor chip is further electrically connected to the additional FWS through additional bumps, as required (see Fig. 5; col. 8, line 23- col. 9, line 10).

Regarding claim 10, Manusharow teaches the entire claimed structure as applied to claim 1 above, including the core layer having a through opening, and the warp balancer is disposed in the through opening (see 164 within 150 in Fig. 1g-j/2; col. 3, lines 50-55) of the core layer.
 
	Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Manusharow et al., (US Pat. 8508037, hereinafter Manusahrow).

Regarding claims 5-6, Manusharow teaches substantially the entire claimed structure as applied to claim 1 above, but does not explicitly teach: a) the FWS has a smaller surface area than that of the SWS, or b) a size of the bumps disposed between the semiconductor chip and the FWS is smaller than that of the connecting joints disposed between the FWS and the SWS.
 	The determination and selection of parameters including dimensions (size/width, length, thickness, surface area, etc.) of contacts/bumps/joints, vias, FWS/SWS, dielectric layers, etc.) in Chip Packaging and Interconnect Technology art is a subject of routine experimentation and optimization to achieve improved electrical performance, wiring layout/configuration, bonding strength, warp balance and reliability. 
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate and select the elements a)-b), so that the electrical/mechanical performance, adhesion/bonding strength and reliability can be improved in Manusharow’s SA.

Allowable Subject Matter
4.	Claims 2-4, 7 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and claim objections set forth above.
					Reasons for Allowance
6.	Examiner's statement of reasons for allowance would be incorporated in the next office action in light of the claim amendments to the independent claim. 
  	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NITIN PAREKH/Primary Examiner, Art Unit 2811